DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed 07/29/2021 has been received and entered into the case record. All arguments have been considered.
Claims 1, 2, 8-10, 13, 17, 18, 24-26, 28, 37, 38, 42, 44-52 and 54 are currently pending in the application and examined on the merits

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 8-10, 13, 17, 18, 24, 28, 37, 38, 42, 44-46, 48-52 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Cypel (2011.The New England Journal of Medicine 364(15): 1431-1440;IDS Reference No. 10 filed on 01/10/2019) as evidenced by Cypel2 (2008. The Journal of Heart and Lung Transplantation 27(12): 1319-1325; IDS Reference No. 10 filed on 01/10/2019) and Steen (U.S. Patent No. 7,255,983; IDS Reference No. 2 filed on 12/14/2018) in view of Iskender (Journal of Heart and Lung Transplantation 35(7): 913-921; IDS Reference No. 4 filed on 12/14/2018). 
Regarding claims 1, 2, 24, 25 and 49, Cypel teaches a method of ex vivo lung perfusion (EVLP) wherein the lung is perfused in normothermic conditions in order to examine the feasibility of utilizing high-risk lungs in lung transplants as 80% of donor lungs are potentially injured and therefore not suitable for transplants (Abstract). Therefore this study aims to increase the use of available lungs (p. 1432). 20 
Iskender teaches a method of improving lung transplants wherein a porcine lung is injected with human alpha-1-anti-trypsin in order to determine whether or not the compound could attenuate reperfusion injury after prolonged hypothermic preservation (Abstract). The concentration of A1AT in the solution was 240 mg/kg (p. 914). 
It would have been obvious to one of ordinary skill in the art to utilize human A1AT as taught by Iskender in a reperfusion solution in a method of ex vivo lung perfusion as taught by Cypel with a reasonable expectation of success. One would be motivated to utilize human A1AT because A1AT has been shown to significantly improve graft function in lung transplantation, namely, in Iskender et al. the lungs treated with A1AT had improved function such as an increased ratio of partial pressure to fractional pressure, increased static pulmonary compliance, as well as data showing that A1AT inhibited apoptosis (p. 915, 919-920, Figure 1).
Regarding claims 8 and 9, Cypel teaches that the organ perfused is a lung (Abstract).
Regarding claim 10, Cypel teaches that the lung is ventilated (p. 1432- 1433).
Regarding claim 13, Cypel teaches that the normothermic conditions are temperatures of 32 degrees Celsius (Supplementary Appendix, p. 3)
Regarding claim 17, Cypel teaches that the lungs have been donated after brain death or after cardiac death (p. 1433).
Regarding claim 18, Cypel teaches that the lungs are stored in a cold storage transport (i.e. below room temperature) before starting the method of perfusion (p. 1432).
Regarding claims 28, 37, and 38, Cypel teaches that the perfusion solution further comprises Steen solution wherein the Steen solution comprises Dextran 40, human serum albumin, calcium chloride, sodium chloride, Magnesium chloride, Potassium chloride, Sodium dihydrogen phosphate, and Sodium bicarbonate (Supplementary Appendix, Table 1). As evidenced by Steen, Steen solution has 
Regarding claim 42, Cypel teaches that their method of ex vivo perfusion resulted in 20 lungs that were accepted for transplantation after being declared high-risk at the start and the gas exchange function greatly increased over the course of perfusion  (i.e. increased physiological function) (p. 1433, Figure 1, Figure 2A)
Regarding claim 44 and 45, Cypel teaches that their method of ex vivo perfusion is provided for elsewhere, specifically in previous studies (p. 1433). As evidenced by Cypel2, a previous study describing the ex vivo normothermic technique utilized in Cypel, the pulmonary arterial pressure and pulmonary vascular resistance decrease from the time of the start of perfusion to the end of perfusion (p. 1322, Figure 5).
Regarding claim 46 and 48, Cypel teaches that 2 lungs in their method of ex vivo perfusion resulted in decreased peak inspiratory pressure and dynamic compliance (p. 1434, 1438).
Regarding claims 50-52 and 54, Cypel teaches that the ratio of arterial oxygen partial pressure to fractional inspired oxygen (PO2:FiO2) increased at the termination of the ex vivo perfusion. The PO2:FiO2 before perfusion had a median of 335 mmHg (Abstract). The PO2:FiO2 after perfusion increased to 414 and 443 mm H at 1 and 4 hours of perfusion respectively (Abstract).  Regarding the delta PO2, as PO2:FiO2 increased, the PO2 had to increase as well if the fractional inspired oxygen remained the same or increased as a lung with improved properties would. 
Therefore the invention as a whole would be obvious to one of ordinary skill in the art.


Claims 1 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cypel (supra) as evidenced by Cypel2 (supra) and Steen (supra) in view of Iskender (supra) as applied to claims 1, 2, 8-10, 13, 17, 18, 24, 28, 37, 38, 42, 44-46, 48-52 and 54 above, and in further view of Petrache (2006. The American Journal of Pathology 169(4): 1155-1166). 

Petrache teaches a cell culture method wherein A1AT purified from human plasma (i.e. pooled plasma) at a concentration of 0.05 mg/ml is utilized as a supplement in a cell culture in order to observe its anti-apoptotic effects on endothelial cells and capase-3-tiggered lung injuries (p. 1157). 
It would have been obvious to one of ordinary skill in the art to utilize the A1AT purified from human plasma at a concentration of 0.5 mg/ml as taught by Petrache in the method of ex vivo organ perfusion taught by the combined references of Cypel and Iskander with a reasonable expectation of success. One would be motivated to utilized A1AT from this source and at this specific concentration as it exhibits human A1AT’s anti-apoptotic function in the lung via A1AT supplementation (Petrache, p. 1165)
Therefore, it would be obvious to one of ordinary skill in the art.

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Cypel (supra) as evidenced by Cypel2 (supra) and Steen (supra) in view of Iskender (supra) as applied to claims 1, 2, 8-10, 13, 17, 18, 24, 28, 37, 38, 42, 44-46, 48-52 and 54 above, and in further view of Barnes (2015. Curr Pulmonol Rep 4:88–96)
Regarding claim 47, as illustrated in the 103 rejection above, the combined references of Cypel, Cypel 2, Steen and Iskender teach a method of ex vivo lung perfusion wherein the lung is perfused at normothermic conditions with a perfusion solution comprising human A1AT. Furthermore, Cypel teaches that their method of ex vivo perfusion is provided for elsewhere, specifically in previous studies (p. 1433). As evidenced by Cypel2, a previous study describing the ex vivo normothermic technique utilized 
Barnes teaches in their study on mechanical ventilation of transplant recipient lungs that plateau pressure (pplat) is to be no greater than 30 cm/h2o. This is recommended as plateau pressures below this range result in no primary graft dysfunction (p. 89, Table 2). When the plateau is increased, it shows a higher rate of mortality. (p. 89).
It would be obvious to one of ordinary skill in the art to utilize a method of ex vivo lung perfusion as taught by Cypel and Iskender wherein the plateau pressure was lower as taught by Barnes with a reasonable expectation of success. One would be motivated to lower pplat as higher pressure plateaus are known to have a greater risk of primary graft dysfunction and mortality (Barnes, p. 89, Table 2). 
Therefore the invention would be obvious to one of ordinary skill in the art. 

Response to Arguments
Applicant's arguments filed 07/29/2021 have been fully considered but they are not persuasive. 
	Regarding the 103 rejections made in the previous Office Action filed on 04/29/2021, Applicant argues that Iskender does not inject a porcine lung with A1AT. Iskender teaches that intravenous A1AT was administered before reperfusion, meaning the IV reperfusion given to the subject and not to the organ to be transplanted. Applicant further argues that Examiner has not provided evidence that A1AT by IV to a recipient would successfully reperfuse a lung ex vivo. Furthermore, since Cypel and other references do not teach A1AT, a person of ordinary skill would not consider the claimed method. 
	Applicant further argues that Cypel shows some parameters but does not suggest how the cited art as a whole indicates how the parameters would change with the ex vivo method claimed in claim 1. Additionally, Applicant states that Barnes and Petrache do not remedy the deficiencies of Iskender and Cypel.
	Examiner disagrees with Applicant’s arguments. First, Applicant discusses Iskender to address limitations which are addressed via the utilization of Cypel as the primary reference. Therefore, the ex 
	Finally, Applicant argues that even if there was motivation to combine, the claimed methods show a number of improvements compared to perfusion under identical conditions which would not be expected such as lower cell apoptosis and lack of inflammation.
	While the application shows improved characteristics when administering A1AT, as shown in Iskender, A1AT is known to improve function such as an increased ratio of partial pressure to fractional pressure, increased static pulmonary compliance, as well as data showing that A1AT inhibited apoptosis (p. 915, 919-920, Figure 1). Therefore, the results are not unexpected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./Examiner, Art Unit 1632